Citation Nr: 1313962	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a Board rating decision dated October 9, 1979. 

2.  Whether the termination of the Veteran's total disability evaluation based on individual unemployability (TDIU) was proper.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The moving party served on active duty from April 1969 to April 1972. 

The CUE portion of this claim arises from a motion filed directly with the Board in October 2009, under 38 C.F.R. § 7111, alleging clear and unmistakable error in a Board decision dated October 9, 1979.  

The issue of the propriety of the termination of the Veteran's TDIU comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 1979 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  Unfortunately, the Board failed to adjudicate the issue in its October 1979 determination or in any subsequent determination.  Accordingly, that issue is still on appeal.  


FINDINGS OF FACT

1.  In a decision dated October 9, 1979, the Board denied a claim for an increased rating for a service-connected psychiatric disability, evaluated as 50 percent disabling.  

2.  The Board did not commit an error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

3.  The Veteran was granted entitlement to a 100 percent rating for a service-connected psychiatric disorder in April 1973, effective from January 15, 1973.  He was assigned a TDIU in November 1977, effective from October 26, 1977.  The rating for his service-connected psychiatric disorder was reduced to 70 percent, effective from October 26, 1977.  The rating for his service-connected psychiatric disorder was reduced to 50 percent, effective from August 1, 1979. 

4.  In a May 1979 rating decision, the RO terminated the Veteran's TDIU, effective July 31, 1979.  

5.  The RO failed to provide proper notice and assistance in the discontinuance of the Veteran's TDIU rating and the action is void ab initio.  


CONCLUSIONS OF LAW

1.  The Board decision of October 9, 1979 did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2012). 

2.  TDIU is restored, effective July 31, 1979.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344, 4.1, 4.2, 4.10, 4.13, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file shows the following: the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, granted entitlement to service connection for a "mental condition" characterized as paranoid schizophrenia in April 1973.  At that time, a 100 percent disability rating was assigned.  In October 1977, the RO reduced the rating for that condition to 70 percent.  The RO also granted entitlement to a total disability rating based on individual unemployability (TDIU).  In May 1979, the RO reduced the disability rating for the psychiatric disability to 50 percent, with an effective date of August 1, 1979.  The RO also discontinued the TDIU, effective July 31, 1979.  The Veteran appealed that decision and, in October 1979, the Board issued a determination wherein it characterized the claim on appeal as an "[i]ncreased rating for a psychiatric disability, current evaluated as fifty percent (50%) disabling." 

In October 2009 the moving party filed a motion requesting reconsideration of the Board's October 1979 decision on the basis of clear and unmistakable error.  The Board replied later that month denying the motion for reconsideration and the moving party responded by filing a formal motion for review.  In June 2011 the Board issued a decision finding that there was no clear and unmistakable error in its October 9, 1979 rating decision.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In May 2012 the Court issued an order granted the parties' Joint Motion for Remand (Joint Motion), vacating Board's decision on that issue and remanding the case back to the Board for compliance with the Joint Motion.  Accordingly, the motion is once again before the Board for appellate review. 

The Board also notes that it has previously failed to adjudicate the propriety of the termination of the Veteran's TDIU.  As noted in the May 2012 Joint Motion, a claimant's NOD must be read liberally.  Robinson v. Shinseki, 557 F.3d 1355, 1359-60 (2009).  When determining the scope of an NOD, the Board must look at the totality of the communications presented both before and after filing of the NOD.  Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995) (looking at various documents submitted before and after an NOD to find that an NOD encompassed TDIU issue).  The change is compensation is what triggers the protections afforded in rating reduction regulations, not the changed rating itself.  See Reizenstein v. Peake, 22 Vet. App. 202, 208 (2008).  

The rating reduction in May 1979 encompassed both the schedular rating for the Veteran's service-connected psychiatric disorder and the termination of the Veteran's TDIU.  The Veteran disagreed with the new monetary rate he was to receive and argued that it was impossible for him to live on that compensation in his NOD.  Moreover, the Board notes that the RO addressed the issue in its July 1979 Statement of the Case (SOC).  Therein, the RO provided pertinent regulations on employability and determined that the Veteran did not warrant a TDIU.  The Veteran submitted a Substantive Appeal (VA Form 9) in July 1979 indicating continued disagreement with the change in his monetary award and stating that he had been unable to make an adequate social and industrial adjustment.  Unfortunately, the Board has previously failed to adjudicate that issue and it is still on appeal.  

CUE

The moving party argues that the Board's October 1979 decision was based on CUE.  Specifically, it is argued that 1) the Board mischaracterized the issue, which should have been framed as the propriety of the reduction for service-connected schizophrenia from 70 percent to 50 percent, and that the Board failed to apply the provisions of 38 C.F.R. § 3.344 (1979) and the correct standard of proof, as a result of the alleged mischaracterization, 2) that the Board failed to properly adjudicate the issue of the RO's May 1979 termination of TDIU, and in so doing it failed to apply the provisions of 38 C.F.R. § 3.343(c) (1979), and 3) that the Board decision was based on an inadequate examination.  See Information Hearing Presentation, dated in September 2010.  

A Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  A final Board decision is subject to review by the Board on motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1400.  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402.  Motion alleging such error are not, except at otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind or error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory or regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  The decision as to whether CUE exists in a decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b).  

A clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c).  

Clear and unmistakable error may be factual, or it may be legal.  However, the following do not constitute clear and unmistakable error: (1) changed diagnosis; (2) failure to fulfill the duty to assist; or (3) a disagreement as to how facts were weighted or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In the May 2012 Joint Motion for Remand, the parties observed that the Board had failed to provide an adequate statement of reasons and bases to support its conclusion that a TDIU was not in appellate status in October 1979.  The parties also found that the Board failed to provide an adequate statement of reasons and bases to support its finding that, upon reducing the schedule rating for the service-connected psychiatric condition from 70 percent to 50 percent, the appellant was no longer entitled to a schedular TDIU as a matter of law.  The parties did not discuss the propriety of the Board's findings specifically regarding the rating for the service-connected psychiatric disability, but instead focused on the portion of the decision that addressed the TDIU.  Nevertheless, the Court, in its May 2012 order, vacated the entirety of the Board's June 2011 decision.  

With regard to the rating for the service-connected psychiatric disability, the Board again finds that it Board did not commit clear and unmistakable error in its October 1979 decision.  In so finding, the Board observes that, at the time of the October 1979 decision, it was only required that decisions of the Board be "in writing and shall contain findings of fact and conclusions of law separately stated."  See 38 U.S.C.A. § 4004(d) (1976).  Congress amended 38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to mandate that a "decision of the Board shall include... a written statement of the Board's findings and conclusions, and the reasons and bases for those findings and conclusions, on all material issues of fact and law presented on the record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990) (emphasis is original) (citing 38 U.S.C.A. § 4004(d)(1) (1988)).  Accordingly, in October 1979 the Board was not required to include reasons and bases for the findings and conclusions on all material issues of fact and law. 

A review of the October 1979 decision shows that the Board discussed the only relevant medical evidence that was dated during the time period on appeal (i.e., the May 1979 VA examination report) and determined that the criteria for a rating in excess of 50 percent had not been met.  Given the foregoing, the Board's conclusion that the findings were more consistent with the criteria for a 50 percent rating (i.e., "considerable impairment of social and industrial adaptability") under Diagnostic Code 9203 cannot be considered CUE.  

The Board has considered the Veteran's representative's argument that the Board mischaracterized the issue on appeal, and that it should have been framed as "the propriety of the reduction" from 70 percent to 50 percent, that the Board failed to apply to provisions of 38 C.F.R. § 3.344(a) and (b) (1979), and that the Board failed to discuss whether or not the Veteran's condition was shown to have been improved.  See Informal Hearing Presentation, dated in September 2010.  The Veteran's representative has argued that 38 C.F.R. § 3.344(a) and (b) were applicable to that portion of the Veteran's claim because the Veteran's 100 percent rating had been in effect for five years.  Id. 

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to rating which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

The record shows that the Veteran's 100 percent rating was in effect from January 15, 1977 to October 25, 1977, that his 70 percent rating was in effect from October 26, 1977 to July 31, 1979, and that a 50 percent rating was in effect as of August 1, 1979.  Therefore, regardless of how the Board characterized the issue on appeal, the provisions of 38 C.F.R. § 3.344(a) and (b) were not for application.  38 C.F.R. § 3.344(c).  

The Veteran's representative's assertion that the May 1979 VA examination as inadequate because it was completed by a social worker, and that it should have been returned to the RO for another examination under 38 C.F.R. § 4.2 is also without basis.  There is no reason to believe that the examination report was inadequate merely because it was completed by a social worker.  Moreover, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2012); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994); Counts v. Brown, 6 Vet. App. 473, 480 (1994).  The Court has stated that such a breach creates only an incomplete, rather than an incorrect record.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  Thus, this is not a basis to find CUE.  

Accordingly, the Board finds that there is no evidence of an "undebatable" error with regard to the portion of the October 1979 Board decision that denied entitlement to a rating in excess of 50 percent for a service-connected psychiatric disability, which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Board's October 1979 decision was devoid of CUE.  

Termination of TDIU

As noted above, the Board has previously failed to adjudicate the propriety of the termination of the Veteran's TDIU.  Accordingly, that issue is still on appeal.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

When the Veteran was granted a TDIU in the November 1977 rating decision, it was granted under 38 C.F.R. § 4.16(a) as the Veteran met the percentage standards set forth therein.  Specifically, at that time, his service-connected psychiatric disorder had been assigned a 70 percent rating evaluation.  When the Veteran's rating for his psychiatric disorder was reduced from 70 percent to 50 percent, effective from August 1, 1979, TDIU was also discontinued. 

Standards for termination of a TDIU are found at 38 C.F.R. § 3.343(c).  These provisions stipulate that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  When in such a case the veteran is undergoing vocational rehabilitation, education or training, the rating will not reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C.A. § 1718 shall be considered evidence of employability.  38 C.F.R. § 3.343(c)(1).

Regulations provide that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in reduction or discontinuance compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record for the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides for the stabilization of disability evaluations.  Part (a) sets out that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is noted as essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examination indicated as a result of general examination and the entire case history, including hospital reports, bedside examination, examination by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of 38 C.F.R. § 3.344 apply to ratings which have continued to long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental in this disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

Where a rating is reduced without observance of applicable law and regulations, such rating is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  

The evidence of record indicates that a VA examination was performed in January 1973.  The report from that examination shows that the Veteran had been unemployed since his discharge from service.  The examiner stated that the Veteran was psychotic with partial remission.  Vocational inadaptability was found to be severe.  

Another VA examination performed in December 1974.  The report from this examination shows that the Veteran was still unemployed.  Vocational inadaptability was still found to be severe.  

A VA examination report from November 1977 also indicates that the Veteran was still unemployed.  The examiner found that the Veteran's paranoid schizophrenia was in fairly good remission and that his vocational impairment was moderate.  The examiner also opined that the Veteran could be rehabilitated and that he was advised to seek rehabilitation counseling from the Vocational Rehabilitation for Handicapped People.  

An additional examination was performed in May 1979.  In his report the examiner, a clinical social worker, stated that the Veteran was still unemployed.  Social and industrial inadaptability was found to be moderate and the examiner recommended that the Veteran receive a vocational assessment and counseling.  

A VA examination report from April 1981 indicates the examiner's opinion that the Veteran was unemployable without any vocational rehabilitation.  Additional records show that the Veteran was hospitalized for his psychiatric disorder on several occasions and had temporary 100 percent ratings assigned for that condition.  

By rating decision of May 1979, the RO indicated that a rating reduction was being taken pursuant to VAR 1105(E) (also known as 38 C.F.R. § 3.105(e) (1979).  
In terminating the Veteran's TDIU rating, the RO properly followed the procedure of 38 C.F.R. § 3.105(e) concerning notice to the Veteran of the reduction and opportunity for the submission of evidence showing that the action should not be taken.  However, the RO does not appear to have considered the provisions of 38 C.F.R. § 3.343 pertaining to the continuance of total disability ratings.  Under 38 C.F.R. § 3.343(c), when determining whether a TDIU rating is to be termination, caution must be exercised that actual employability is established by clear and convincing evidence.  

At the time of the rating reduction, there was no affirmative evidence showing that the Veteran was employed or that he could perform substantially gainful employment.  The evidence did not show that actual employability was established by clear and convincing evidence consistent with the protections of 38 C.F.R. § 3.343.  Nor is there evidence in the subsequent record showing the Veteran to have regained his employability.  In fact, a review of the claims file shows that the Veteran had frequent exacerbations of his psychiatric disorder resulting in hospitalization.  

In addition, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable because the Veteran's 100 percent rating was in effect for more than five years at the reduction.  Although the Veteran's TDIU rating was only in effect from October 26, 1977 to July 31, 1979, the Board observes that the 100 percent rating for the Veteran's service-connected psychiatric disorder was in effect from January 15, 1973.  The Court has stated that in rating reduction cases, it is the change in compensation that triggers the protections afforded in rating reduction cases, not the changed rating itself.  See Reizenstein v. Peake, 22 Vet. App. 202, 208 (2008) (confirmed that the class of veterans that Congress sought to protect by offering procedural protections when compensation is reduced included those who had come to rely on such compensation).  The RO itself observed that the grant of a TDIU in November 1977 meant that there would be no reduction in the Veteran's compensation payments.  

At the time of the rating reduction there evidence did not support of finding of "sustained material improvement under the ordinary conditions of life," as required under 38 C.F.R. § 3.344(a) for a rating reduction and, correspondingly, for TDIU termination.  

Accordingly, the Board concludes that restoration of a TDIU rating is warranted, effective July 31, 1979.  

Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126.  These changes apply to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.

The Board notes that the duty to assist does not apply to the CUE portion of the present claim.  The United States Court of Appeal for Veterans Claims (the Court) has held that the provisions of the Veterans Claims Assistance Act (VCAA) do not apply to claims based on an allegation of clear and unmistakable error in a previous Board decision.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

Moreover, as the decision as to the propriety of the termination of the Veteran's TDIU is fully favorable, the Board finds that no further assistance in developing the facts pertinent to that matter is required.  


ORDER

The Board's October 9, 1979 decision did not contain CUE, and thus the appeal is denied.

As the termination of the Veteran's TDIU effective July 31, 1979, was improper, restoration of TDIU from that date is granted.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


